Citation Nr: 1004013	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009) for residuals of a low back injury based 
on a November 2006 surgery and hospitalization at the VA 
Medical Center (VAMC) in West Haven, Connecticut.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 through 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The Veteran and his friend 
appeared and offered testimony at an April 2009 Travel Board 
hearing which was held at the Hartford RO.

The Veteran's appeal also initially included the issue of 
entitlement to nonservice-connected pension.  However, that 
claim was granted by the RO in a November 2008 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2008 statement, the Veteran alleged "medical 
malpractice" in connection with an L4 laminectomy performed 
in November 2006 at the VA medical center (VAMC) in West 
Haven, Connecticut.  At his 2009 hearing testimony, the 
Veteran maintained that a "glitch" occurred during the 2006 
surgery which produced worsening of symptoms in his low back 
and lower extremities.

November 2006 VA hospitalization records and a discharge 
summary reflect that the Veteran had initially been informed 
by his treating neurosurgeon that a dural tear had occurred 
during the surgery.  These hospitalization records also 
document, however, that the Veteran was subsequently advised 
that he had been misinformed, and that the information 
concerning the dural tear instead pertained to a different 
patient.  The Board also notes a July 2007 memorandum from 
the Veteran's neurosurgeon which further documents these 
events. 
Nonetheless, post-surgical VA treatment records reflect 
reports of worsening symptoms of the low back and lower 
extremities and clinical findings of various residual 
symptoms.  At an April 2007 consultation with his 
neurosurgeon, the Veteran was advised that his symptoms were 
likely related to extensive post-surgical epidural scarring.  
A handwritten October 2008 note from the Veteran's VA primary 
care physician acknowledges that the Veteran's back pain with 
associated bilateral lower extremity neuropathy had worsened 
after his 2006 surgery.

To date, the Veteran has not been afforded a VA examination 
to ascertain whether he has additional post-surgical 
disability as a consequence of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).  Given the documented 
post-surgical worsening of symptoms in the Veteran's low back 
and bilateral lower extremities, the Board finds that such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) (West 
2002).

At his Travel Board hearing, the Veteran also asserted that 
his 2006 surgery was performed by a resident surgeon, Dr. 
G.G.  The November 2006 operative note indeed reflects Dr. 
G.G. as surgeon, with Dr. J.K. present as the attending 
surgeon.  At the hearing, the Veteran's representative 
expressed knowledge that training records may be maintained 
for resident physicians.  Efforts should be made to obtain 
Dr. G.G.'s resident training records, particularly those 
records which pertain to the Veteran's November 2006 surgery 
and any post-operative care rendered by Dr. G.G.  

Additionally, the Board notes that in February 2009 the 
Veteran was scheduled for a follow-up MRI of his lumbar spine 
at the West Haven VAMC.  Neither the records pertaining to 
that MRI or to treatment rendered after March 2009 appear to 
have been requested.  Efforts in that regard should be made.  
38 C.F.R. § 3.159(c)(2). 
 
Accordingly, the case is REMANDED for the following action:

1.  The West Haven VAMC should be 
contacted, and all records corresponding 
to the Veteran's lumbar spine MRI in 
February 2009 and any treatment rendered 
after March 2009 should be requested.  The 
resident physician training records for 
Dr. G.G., particularly those records 
relating to the Veteran's November 2006 
surgery and any post-surgical care 
rendered to the Veteran, should also be 
requested.  All records obtained pursuant 
to this request must be added to the 
claims file.  If the search for such 
records proves unsuccessful, documentation 
to that effect must be added to the claims 
file.

2.  The Veteran should then be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
nature of any residuals of his November 
2006 VA surgery.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each current disorder 
corresponding to the claimed spine injury, 
to include residuals of chronic low back 
and bilateral lower extremity pain, 
decreased sensation in the lower 
extremities, epidural scarring, loss of 
motion, altered gait, antalgic posture, 
and fatigue.  For each diagnosed disorder, 
the examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
additional post-surgical disability as a 
consequence of: (1) carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of VA treatment providers; or 
(2) an event not reasonably foreseeable.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3. Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


